Judgment reversed. . Grounds stated in journal entry.
*707It is ordered and adjudged by this court that the judgment of said circuit court be and.the same is hereby reversed for error in affirming the judgment of the court of common pleas, and this court proceeding to render the judgment which said circuit court should have rendered, it' is ordered and adjudged, that the judgment of the court of common pleas be, and the same is hereby reversed, for error in overruling the motion for a new trial, on the ground that said court erred in holding that said goods had been accepted by the defendant, and for error in holding that the defendant had no right to reject and return the goods. The receipt of the goods and the sale of a few articles was not an acceptance. If the five hundred books specified in the memorandum were to be special books, such as defendant described, then the defendant could, after the plaintiff’s refusal or failure to supply them, return the goods and the defendant in such case is not liable.
Summers, Spear, Davis and Shauck, JJ., concur.